Citation Nr: 0815729	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  00-02 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1948 to July 
1951, and from June 1955 to April 1984.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a Board hearing at the RO in March 2007.  
A transcript is of record.    

Further, the veteran had perfected appeal for claims of 
entitlement to service connection for back disability, 
gastroenteritis, and dental condition and periodontal 
disease.  Regarding the issue of entitlement to service 
connection for back disability, this benefit was granted by 
the Board in July 2007 and is therefore no longer in 
appellate status.  Also, entitlement to service connection 
for gastroenteritis was granted by rating decision in January 
2004 and is also no longer in appellate status.  In 
statements received from the veteran in June 2004 and his 
representative in June 2007, it was noted that the claim of 
entitlement to service connection for dental and periodontal 
disease was being withdrawn; thus, this issue is also no 
longer in appellate status.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by no more than Level III hearing acuity in the 
right ear and no more than Level III hearing acuity in the 
left ear.  




CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

The RO also provided the appellant with notice in December 
2004, March 2006, and September 2007, subsequent to the 
August 2003 adjudication.  Altogether, the notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the notices were not provided prior to the August 2003 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in December 2006 and January 2007 
supplemental statements of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The Board notes at this point that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in June 2003, December 2004, 
March 2006, and September 2007 that altogether addressed all 
four notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the increased 
rating claim for bilateral hearing loss and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession.  With regard to the 
recent Vazquez judicial holding, there has clearly been no 
compliant notice since the Court just rendered the decision 
in January 2008.  However, review of the record leads the 
Board to conclude that the veteran effectively had actual 
knowledge of the essential elements discussed by the Court in 
Vazquez.  The March 2006 and September 2007 letters to the 
veteran advised him that in determining the rating, VA would 
look to the nature and symptoms of his disability, the 
severity and duration, and the impact on employment.  
Moreover, the veteran was given a list of examples of the 
types of evidence which would be pertinent to his claim and 
advised to give such evidence to VA or tell VA about it.  In 
various statements from the veteran (received in July 2003, 
October 2003 August 2004, January 2007, April 2007) and 
testimony provided by the veteran at the March 2007 Board 
hearing at the RO, the veteran stated that his hearing 
affected his "quality of life" and provided examples in 
support of his claim; in addition he stated how his bilateral 
hearing loss affected his employment as a sales associate at 
a department store.  Further, the veteran submitted December 
2003 statements from neighbors, co-workers and family members 
who altogether observed that the veteran had to ask others to 
repeat what was said, how he had to concentrate intensely to 
each word spoken, how he could be often seen cupping his hand 
behind his ears, and how hearing aids did not help the 
veteran.  Additionally, his son, his brother, his neighbor 
and his wife (in a July 2004 statement) specifically used the 
phrase "daily quality of life" in their statements about 
the veteran.  The Board also believes it significant that the 
veteran has been represented by a national service 
organization which is well-versed in laws and regulations 
pertaining to veteran's claim.  The Board believes the 
veteran, through the American Legion, can be viewed as having 
actual knowledge of the substance of the information 
discussed in Vazquez.  As such, there has been no resulting 
prejudice to the veteran.   

Duty to Assist

VA has obtained service, VA and private medical records; 
assisted the veteran in obtaining evidence; afforded the 
veteran VA audiological examinations in June 2003 and October 
2007; and afforded the veteran the opportunity to give 
testimony before the Board in March 2007 at the RO.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran and his representative have not 
contended otherwise.  By letter received in February 2008, 
the veteran notified the Board that he had no more evidence 
to submit and to expedite his appeal to the Board.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  In support of his claim 
the veteran submitted various statements from himself and 
from others (co-workers, relatives, and neighbors) noting he 
had to ask others to repeat what they had said, how he had to 
concentrate intensely to each word spoken, how he could be 
often seen cupping his hand behind his ears, and how his 
hearing aids did not help.

The Board notes that disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In May 2003, the veteran filed a claim for an increased 
rating for his bilateral hearing loss.  Thereafter, the 
veteran was afforded a June 2003 VA examination, which showed 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
70
70
LEFT
15
40
70
65

At the time of the June 2004 audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 46 decibels with 82 percent speech 
discrimination, which translates to a Roman numeral 
designation of III for the right ear.  38 C.F.R. § 4.85, 
Table VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 48 decibels with 84 percent 
speech discrimination, which translates to a Roman numeral 
designation of II for the left ear.  38 C.F.R. § 4.85, Table 
VI.  When applying Table VII, Diagnostic Code 6100, level III 
for the right ear and level II for the left ear equates to a 
0 percent disability evaluation.  The examiner diagnosed 
moderate sensorineural bilateral hearing loss.

September 2003, and December 2004 to September 2006 VA 
medical records reflect an ongoing problem of bilateral 
hearing loss. 

The veteran was afforded a VA hearing aid consultation in 
September 2006.  The veteran complained of a gradual onset of 
decreased hearing and complained of difficulty hearing in the 
presence of back ground noise.  The consultation showed 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
75
80
LEFT
20
55
65
75

At the time of the September 2006 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss bilaterally of 54 decibels.  With 92 
percent speech discrimination in the right ear, this 
translates to a Roman numeral designation of I for the right 
ear.  38 C.F.R. § 4.85, Table VI.  With 88 percent speech 
discrimination in the left ear, this translates to a Roman 
numeral designation of II for the left ear.  38 C.F.R. § 
4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level I for the right ear and level II for the 
left ear equates to a 0 percent disability evaluation.  The 
audiologist diagnosed mild to severe mid to high frequency 
sensorineural hearing loss for the right ear and moderate to 
severe mid to high frequency sensorineural hearing loss.     

An April 2007 private audiological examination from Carolina 
Hearing Group, Inc. shows puretone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
85
90
LEFT
35
65
85
90

The Board notes that the results from the April 2007 Carolina 
Hearing Group, Inc. cannot be used to determine a Roman 
numeral designation for hearing impairment since there is no 
indication that testing was conducted pursuant to 38 C.F.R. 
§ 4.85.  On VA examination in October 2007, when the examiner 
reviewed the April 2007 private audiological examination, she 
stated that she was unable to determine the stimulus, word 
list, or if a phonetically balanced maximum (PB Max) search 
was accomplished from the data provided.  She explained that 
a difference in procedure may account for differing results.  

On authorized VA audiological evaluation in October 2007, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
80
85
LEFT
20
75
85
80

The puretone threshold average was 55, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 65 decibels, with 88 percent 
speech discrimination, which translates to a Roman numeral 
designation of III for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level I for the right ear and level III for the left ear 
equates to a zero percent disability evaluation.  At the time 
of the examination, the veteran complained of increased 
hearing loss with understanding and communicating in 
background noise as a situation of greatest difficulty.  The 
examiner diagnosed normal to severe sensorineural bilateral 
hearing loss.

Overall, since service connection has been in effect for the 
veteran's bilateral hearing loss, the veteran's service-
connected bilateral hearing loss has been productive of no 
more than Level III hearing acuity in the right ear and no 
more than Level III hearing acuity in the left ear.  As noted 
above, this equates to a 0 percent disability evaluation. 

In the instant case, Table VIA is not for application because 
neither audiological evaluation showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

In a statement received in January 2007, the veteran asserted 
that the September 2006 VA audiological examination was not 
complete and accurate.  He first noted that the test did not 
seem as long as previous audiological examinations conducted.  
He also noted that his scores are higher compared to 
audiological results from two years prior even though his 
hearing had reportedly worsened.  As noted previously, 
because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.  

In statements received in October 2003 and April 2007 and in 
testimony provided at the March 2007 Board hearing at the RO, 
the veteran asserted that the VA hearing tests were 
inadequate since the audiometric testing was conducted in 
what he referred to as the most ideal hearing environment and 
not in an environment that accounts for the effects of the 
hearing loss on his daily life.  The Board notes, however, 
that regulation imposes upon the medical examiner the 
responsibility of furnishing, among other pertinent 
information, a full description of the effects of a 
disability upon the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  As noted previously, at the September 2006 VA 
audiological consultation and at the October 2007 VA 
examination, the veteran reported difficulty hearing in the 
presence of background noise.  These notations indicate that 
information was elicited from the veteran concerning the 
functional effects of his disability under the ordinary 
conditions of daily life, which is all that the applicable 
regulatory provisions require.   See Id. at 455 (citing 38 
C.F.R. §§ 4.1, 4.2, 4.10).

In a statement received in October 2007, the questioned the 
accuracy of the October 2007 VA audiological examination.  
Specifically, he noted that some words were repeated more 
than once and asserted that repeating missed words until the 
veteran being examined gets it correct is flawed.  He 
continued that he was constantly asking others to repeat what 
was said, that he told others to speak loudly and distinctly, 
and after repetition, the veteran usually understood what has 
just been said.  Here, the Board finds that the records do 
not reflect that the examination was conducted improperly.    

Applying the VA audiological test results gathered in 
accordance with 38 C.F.R. § 4.85, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to an increased rating.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Also, staged ratings are not for application since the 
veteran's bilateral hearing loss is adequately contemplated 
by the existing 0 percent rating.

Further potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In a statement 
received in May 2006, the veteran noted that he was employed 
as a department store sales associate for 14 years.  He 
continued that he was embarrassed by having to inform 
customers that he had hearing loss and was also embarrassed 
asking customers to repeat themselves.  According to the 
veteran, it was in everyone's best interest that he 
terminated his employment on March 2006.  Although the 
veteran maintains that he had to terminate his place of 
employment, as noted above, the veteran was able to adapt as 
a sales associate in a department store to accommodate his 
hearing loss for 14 years.  And it appears to the Board that 
the veteran was not terminated by the department store, but 
rather that the veteran quit his job on his own accord.  And 
the Board notes that nothing precludes the veteran from 
obtaining employment that would accommodate his disability.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.
 

ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


